UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-05052 Value Line New York Tax Exempt Trust. (Exact name of registrant as specified in charter) 7 Times Square,21st Floor, New York,NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: January 31 Date of reporting period: October 31,2011 Item 1: Schedule of Investments A copy of Schedule of Investments for the period ended 10/30/11is included with this Form. Value Line New York Tax Exempt Trust Schedule of Investments (unaudited) October 31, 2011 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (95.1%) NEW YORK CITY (34.0%) $ Battery Park City Authority, Senior Revenue Bonds, Ser. B, 5.00%, 11/1/34 Aaa $ General Obligation Unlimited, Fiscal 2007, Ser. C, 5.00%, 1/1/17 Aa2 General Obligation Unlimited, Fiscal 2008, Ser. A-1, 5.00%, 8/1/12 Aa2 General Obligation Unlimited, Fiscal 2008, Subser C-1, FSA Insured, 5.00%, 10/1/24 Aa2 General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 General Obligation Unlimited, Fiscal 2011, Ser. I, Subser I-1, 5.00%, 8/1/17 Aa2 General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A: 5.00%, 2/15/14 Aa3 5.00%, 2/15/15 Aa3 5.00%, 2/15/16 Aa3 Industrial Development Agency, Special Facility Revenue Refunding Bonds, New York Stock Exchange Project, Ser. A, 5.00%, 5/1/29 Aa3 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds: Ser. B, 5.00%, 6/15/12 Aa1 Ser. BB, 5.00%, 6/15/31 Aa2 Ser. C, 4.75%, 6/15/33 Aa1 Ser. C, 5.00%, 6/15/30 Aa1 Ser. DD, 4.50%, 6/15/38 Aa2 Municipal Water Finance Authority, Water and Sewer System Revenue, Second General Resolution Revenue Bonds: Ser. GG-1, 5.25%, 6/15/32 Aa2 Ser. GG-1, 5.00%, 6/15/39 Aa2 Town of Babylon, Public Improvement Bonds, General Obligation Unlimited, 4.50%, 4/1/29 AA+ * Transitional Finance Authority, Building Aid Revenue Bonds: Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 Aa3 Fiscal 2009, Ser. S-5, 5.00%, 1/15/26 Aa3 Transitional Finance Authority, Revenue Bonds: Subordinated Future Tax Secured, Ser. A, 5.00%, 5/1/30 Aa1 Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Transitional Finance Authority, Revenue Bonds, Future Tax Secured, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 Transitional Finance Authority, Revenue Refunding Bonds, Future Tax D-2, NATL-RE FGIC-TCRS Insured, 5.00%, 11/1/13 Aa1 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 Trust for Cultural Resources, Revenue Bonds, Whitney Museum of American Art, 5.25%, 7/1/25 A * NEW YORK STATE (58.5%) County of Rockland, General Obligation Unlimited, Ser. B, 3.00%, 9/1/21 A1 County of Saratoga, New York Public Improvement Bonds, General Obligation Unlimited, Ser. A, 4.00%, 7/15/21 Aa1 Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 Mental Health Services Facilities Improvement, Ser. B, AMBAC Insured, 5.00%, 2/15/25 AA- * State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * 1 Value Line New York Tax Exempt Trust Schedule of Investments (unaudited) Principal Amount Rating(unaudited) Value $ Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * $ Metropolitan Transportation Authority, New York, Revenue Bonds, Ser. D, 5.00%, 11/15/16 A2 Metropolitan Transportation Authority, New York Dedicated Tax Fund, Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * Metropolitan Transportation Authority, New York, Revenue Bonds, Ser. A, AGM Insured, 5.00%, 11/15/36 Aa3 New York State Dormitory Authority, Cornell University Revenue Bonds, Ser. A, 5.00%, 7/1/40 Aa1 New York State Dormitory Authority, Fordham University Revenue Bonds, Ser. B, 5.00%, 7/1/28 Aa3 New York State Dormitory Authority, Lease Revenue Bonds, Ser. A, 5.25%, 5/15/13 Aa3 New York State Dormitory Authority, Mental Health Services Facilities Improvement, Revenue Bonds, 4.75%, 2/15/19 AA+ * New York State Dormitory Authority, Revenue Bonds, Ser. D, 5.00%, 3/15/36 AAA * New York State Dormitory Authority, State Personal Income Tax Revenue Bonds, General Purpose, Ser. A, 5.00%, 3/15/31 AAA * New York State Environmental Facilities Corp.: Revenue Bonds, Ser. A, 5.00%, 6/15/14 Aa1 Revenue Bonds, Ser. A, 5.25%, 1/1/12 Aa2 Revenue Bonds, Ser. C, 4.13%, 6/15/22 Aa1 New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 Aa1 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * New York State Thruway Authority, Second General Highway and Bridge Trust Revenue Bonds, Ser. A, 5.00%, 4/1/18 AA * New York State Urban Development Corp.: Revenue Bonds, Ser. A-1, 5.00%, 1/1/19 AA- * Revenue Bonds, Ser. B-1, 5.00%, 3/15/17 AAA * Revenue Bonds, Ser. C, 5.00%, 12/15/17 AAA * New York State, General Obligation Unlimited, Ser. A, 3.50%, 2/15/23 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixtieth Series, GO OF AUTH Insured, 4.25%, 9/15/34 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty -Third Series, 4.00%, 7/15/27 Aa2 Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 AA * Tobacco Settlement Financing Corp., Revenue Bonds, Asset Backed, Ser. A1, BHAC- CR AMBAC Insured, 5.25%, 6/1/21 Aa1 Town of East Fishkill, New York Public Improvement Bonds, General Obligation Unlimited, AGM Insured, 4.38%, 3/15/29 Aa2 Town of Oyster Bay, New York Public Improvement Bonds, General Obligation Unlimited, 3.00%, 8/15/20 AA * Triborough Bridge & Tunnel Authority: Revenue Bonds, Ser. C, 5.00%, 11/15/19 Aa2 Revenue Bonds, Ser. D, 5.00%, 11/15/26 Aa3 Triborough Bridge & Tunnel Authority, Revenue Bonds, 5.50%, 11/15/19 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA- * PUERTO RICO (2.6%) Puerto Rico Electric Power Authority Power Revenue, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 A3 Puerto Rico Public Buildings Authority, Revenue Guaranteed Refunding Government Facilities Bonds, Ser. M, COMWLTH GTD Insured, 5.75%, 7/1/15 Baa1 2 Value Line New York Tax Exempt Trust October 31, 2011 TOTAL MUNICIPAL SECURITIES (95.1%) (Cost $14,407,694) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (4.9%) NET ASSETS (1) (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($15,638,366 ÷ 1,737,663 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s For federal income tax purposes, the aggregate cost was $14,407,694, aggregate gross unrealized appreciation was $475,970, aggregate gross unrealized depreciation was $7,629 and the net unrealized appreciation was $468,341. AGM Assured Guaranty Municipal AMBAC American Municipal Bond Assurance Corporation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance NATL- RE National Public Finance Guarantee Corporation 3 The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Trust’s net assets as of October 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
